Citation Nr: 1036152	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-33 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected PTSD.

3.  Entitlement to service connection for bilateral eye disorder.

4.  Entitlement to an effective date earlier than December 7, 
2007 for the award of service connection for erectile 
dysfunction.

5.  Entitlement to an effective date earlier than December 7, 
2007 for the award of special monthly compensation for loss of 
use of a creative organ.

6.  Entitlement to an initial rating in excess of 70 percent for 
PTSD.

7.  Entitlement to an initial rating in excess of 30 percent for 
gastritis/esophagitis.

8.  Entitlement to an initial rating in excess of 30 percent for 
migraine headaches.

9.  Entitlement to an initial rating in excess of 10 percent for 
right knee patellar tendonitis.

10.  Entitlement to an initial rating in excess of 10 percent for 
left knee patellar tendonitis.

11.  Entitlement to an initial rating in excess of 10 percent for 
sinusitis.

12.  Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine, status post 
tailbone fracture.

13.  Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the cervical spine.

14.  Entitlement to an initial rating in excess of 10 percent for 
residuals of right shoulder rotator cuff injury.

15.  Entitlement to an initial, compensable rating for kidney 
stones.

16.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to January 
2007.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from multiple rating decisions of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

In a May 2008 rating decision, the RO granted service connection 
for PTSD (70 percent rating assigned); gastritis/esophagitis (30 
percent rating assigned); right and left knee patellar tendonitis 
(10 percent rating assigned for each); intermittent sinusitis (10 
percent rating assigned); degenerative joint disease of the 
lumbar spine, status post tailbone fracture (10 percent rating 
assigned); degenerative joint disease of the cervical spine (10 
percent rating assigned); residuals of rotator cuff injury of the 
right shoulder (10 percent rating assigned); and kidney stones 
(noncompensable rating assigned).  The Veteran disagreed with the 
disability ratings assigned for each of these disabilities.  
Service connection was also granted for erectile dysfunction 
(noncompensable rating assigned) and special monthly compensation 
was awarded for loss of use of a creative organ.  The Veteran 
disagreed with the December 7, 2007 effective date assigned for 
the award of service connection for erectile dysfunction and the 
award of special monthly compensation.  Service connection was 
denied for migraine headaches, bilateral eye condition, and 
fibromyalgia.  The Veteran disagreed with the denial of service 
connection for these disabilities.  An appeal was perfected as to 
these issues.  

In an October 2008 rating decision, the RO granted service 
connection for migraine headaches and assigned a 30 percent 
rating, effective December 7, 2007.  The Veteran disagreed with 
the disability rating and effective date assigned for this 
disability.  In an April 2010 rating decision, the RO awarded an 
effective date of January 6, 2007 (the day after the Veteran 
separated from service) for the award of service connection for 
migraine headaches, thus fully satisfying his appeal as to that 
issue.  The Veteran perfected an appeal as to the disability 
rating assigned for migraine headaches.  

In a March 2009 rating decision, the RO denied service connection 
for sleep apnea and a TDIU.  The Veteran disagreed with this 
decision and perfected an appeal as to those issues.  

The issues of entitlement to service connection for bilateral eye 
disorder, fibromyalgia, and sleep apnea, entitlement to a 
compensable rating for kidney stones, and entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO.


FINDINGS OF FACT

1.  A claim for service connection for sexual dysfunction was 
filed within one year of the Veteran's date of discharge from 
service, January 5, 2007.

2.  The competent, probative evidence indicates that the Veteran 
has had erectile dysfunction secondary to medication for PTSD 
since service. 

3.  The Veteran's PTSD has been manifested by depression, 
anxiety, flattened affect, paranoia, suspiciousness, some 
impaired judgment, panic attacks weekly or less often, chronic 
sleep impairment, mild memory loss, difficulty in understanding 
complex commands, and some neglect of personal appearance and 
hygiene; which is productive of no more than occupational and 
social impairment with deficiencies in most areas.

4.  The Veteran's gastritis/esophagitis has been manifested by 
pain, dysphagia, reflux, regurgitation of stomach contents, 
occasional nausea and vomiting, and one episode of melena; which 
is productive of no more than considerable impairment of health.

5.  The Veteran's migraine headaches are not very frequent, 
prolonged, or productive of severe economic inadaptability.

6.  The Veteran's right knee patellar tendonitis has been 
manifested by pain.

7.  The Veteran's left knee patellar tendonitis has been 
manifested by pain.

8.  The Veteran has two non-incapacitating episodes of sinusitis 
per year with headaches, interference with breathing through the 
nose, hoarseness of the voice, and pain; these episodes require 
antibiotic treatment lasting 4 to 6 weeks.

9.  The Veteran's degenerative joint disease of the lumbar spine, 
status post tailbone fracture, has been manifested by pain, 
fatigue, and lack of endurance.

10.  The Veteran's degenerative joint disease of the cervical 
spine has been manifested by pain.

11.  The residuals of the Veteran's right shoulder rotator cuff 
injury consist of pain, fatigue, and lack of endurance.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 6, 2007 for the 
award of service connection for erectile dysfunction are met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).

2.  The criteria for an effective date of January 6, 2007 for the 
award of special monthly compensation for loss of use of a 
creative organ are met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2009).

3.  The criteria for an initial rating in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

4.  The criteria for an initial rating in excess of 30 percent 
for gastritis/esophagitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7307-
7346 (2009).

5.  The criteria for an initial rating in excess of 30 percent 
for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2009).

6.  The criteria for an initial rating in excess of 10 percent 
for right knee patellar tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5099-5121 (2009).

7.  The criteria for an initial rating in excess of 10 percent 
for left knee patellar tendonitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5099-5121 (2009).

8.  The criteria for an initial rating in excess of 10 percent 
for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2009).

9.  The criteria for an initial rating in excess of 10 percent 
for degenerative joint disease of the lumbar spine, status post 
tailbone fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2009).

10.  The criteria for an initial rating in excess of 10 percent 
for degenerative joint disease of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2009).

11.  The criteria for an initial rating in excess of 10 percent 
for residuals of right shoulder rotator cuff injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5099-5024 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

In light of the fully favorable determination on the Veteran's 
claims for earlier effective dates for the grant of service 
connection for erectile dysfunction and the award of special 
monthly compensation for loss of use of a creative organ, no 
further discussion of VCAA compliance is necessary regarding 
those claims.

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a November 2007 letter, the Veteran was provided 
notice regarding what information and evidence was needed to 
substantiate his claims for service connection for PTSD, 
gastrointestinal condition, sinus condition, back condition, 
right shoulder condition, migraine headaches, and knee condition, 
as well as what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by VA.  
The November 2007 letter advised the Veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  June 2008 and 
January 2009 letters advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability of his service-connected disabilities and the effect 
that the disabilities have on his employment.  The claims were 
last readjudicated in October 2008.  

Moreover, the Veteran is challenging the initial evaluations 
assigned following the grant of service connection for PTSD, 
gastritis/esophagitis, migraine headaches, right and left knee 
patellar tendonitis, sinusitis, degenerative joint disease of the 
lumbar spine (status post tailbone fracture), degenerative joint 
disease of the cervical spine, and residuals of right shoulder 
rotator cuff injury.  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 
C.F.R. § 3.159(b)(3)(i) (2009).  Thus, because the notice that 
was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been satisfied.  
See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability rating, 
the claim is classified as an original claim, rather than as one 
for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability rating 
for a service-connected disability fall under the category of 
"original claims").

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records and service personnel records, VA examination 
reports, and private treatment records.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Effective Dates

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 
2009); 38 C.F.R. § 3.151(a) (2009).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009).

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2009).  
Unless specifically provided otherwise, the effective date of an 
award based on an original claim for compensation benefits shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(b)(2) (2009).  However, if a claim is 
received within one year from the date of discharge or release 
from service, the effective date of an award for disability 
compensation to a veteran shall be the day following the date of 
discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2); see also Wright v. Gober, 10 Vet. App. 343, 346-48 
(1997).

The Veteran filed a claim for service connection for sexual 
dysfunction in November 2007, less than a year after his 
separation from service.  

A psychiatrist who VA contracted to evaluate the Veteran's PTSD 
in December 2007 noted that the Veteran developed erectile 
dysfunction secondary to medication he was prescribed during 
service.  During a December 2007 general medical examination, the 
Veteran reported sexual dysfunction for the past 14 months, with 
impotence beginning 2 years ago.  He stated that he could not 
achieve and maintain an erection.

In this case, the Veteran submitted a claim for service 
connection for sexual dysfunction within one year after his 
separation from service and the evidence indicates that the 
Veteran has had erectile dysfunction since his separation from 
service.  As such, the proper effective date for the grant of 
service connection for erectile dysfunction and the award of 
special monthly compensation for loss of use of a creative organ 
is the day after his separation from service - January 6, 2007.  

This represents a full grant as to the benefits sought on appeal 
as the effective date assigned - the day after the Veteran's 
separation from service - is the earliest effective date allowed 
by law.  See 38 C.F.R. § 3.400.  

II. Higher Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2009).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.

A. PTSD

The Veteran's PTSD is currently rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 70 percent disabling. 

Under Diagnostic Code 9411, which is governed by a General Rating 
Formula for Mental Disorders, a 70 percent rating is warranted 
for occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and/or inability to 
establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or memory 
loss for names of close relatives, own occupation, or own name.  
Id.

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2009).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  
A GAF score of 61 to 70 indicates some mild symptomatology (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, with some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM-IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 
(2009).

Turning to the evidence, in November 2006, shortly before his 
discharge from service, the Veteran was hospitalized for a 
psychiatric disability.  On admission he reportedly had PTSD 
symptoms as well as homicidal and suicidal ideation.  During his 
hospitalization he complained of flashbacks, difficulty sleeping, 
nightmares, uncontrollable anger, depression, crying spells, 
anhedonia, and an inability to concentrate.  On his discharge 
from the hospital, he was euthymic, calm, and cooperative with 
coherent speech and a goal directed thought process.  He had no 
delusions, denied suicidal and homicidal thoughts, and showed no 
evidence of psychosis.  

In a report of medical history prepared in December 2006 in 
connection with an examination for his separation from service, 
the Veteran reported anxiety and panic attacks, trouble sleeping, 
nightmares, and general depression.  The examiner noted that the 
Veteran had a history of depression and PTSD that was stable on 
Effexor XR.  

In his November 2007 claim for benefits, the Veteran reported 
having depression, difficulty adapting to stressful 
circumstances, being disoriented upon awakening, having short and 
long term memory loss, problems sleeping, anxiety, panic attacks, 
problems with family relationships and communication, no friends, 
being sensitive to noise and getting the shakes.  

The Veteran was afforded a VA contracted psychiatric examination 
in December 2007.  He reported having four jobs since separating 
from service; he quit one job, resigned with a mutual agreement 
from another, and was "let go" in the other two.  He had missed 
time from work occasionally which was episodic due to anxiety, 
esophagitis and headaches.  He had been admitted to an MBA 
program.  He was married with one child.  He reported having no 
friends and stated that he stays at home and watches church on 
television.

On mental status examination, the Veteran was somewhat unshaven 
and was dressed very casually with torn pants.  He appeared to be 
a reliable historian that was well oriented.  Behavior was 
appropriate; affect and mood appeared to be abnormal with 
flattened affect and anxiety.  Communication, speech and 
concentration were normal.  He claimed to have panic attacks 
almost daily which caused trouble with eating and drinking.  He 
was getting increasingly suspicious and stated that he was 
getting very paranoid.  He had no delusions, hallucinations, or 
ideas of reference.  He said that he had no obsessional rituals 
but he used to be very orderly and clean and plan everything, but 
that had decreased.  Thought process was normal.  There was no 
impaired abstract thinking.  He had some impaired judgment and 
was in bankruptcy.  His memory appeared to be abnormal with 
moderate problems with retention of highly learned material and 
forgetting tasks.  He said that he could not remember his 
children's birthdays.  There was no suicidal or homicidal 
ideation.  The examiner diagnosed PTSD and assigned a GAF score 
of 55-60.  

The examiner commented that the Veteran was going to have 
increasing problems with his employment secondary to his repeated 
difficulties on the job due to his personality, memory problems 
and inability to take orders.  He was also getting increasingly 
paranoid and was prone to walk out when he has a problem at work 
because he "needs his space."  According to the examiner, the 
psychiatric symptoms caused occupational and social impairment 
with a decrease in work efficiency and intermittent inability to 
perform occupational tasks although he is functioning 
satisfactorily with routine behavior, self-care and normal 
conversation.  He showed a depressed mood, anxiety, 
suspiciousness, panic attacks weekly or less often, chronic sleep 
impairment and mild memory losses forgetting names and 
directions.  He also showed flattened affect, difficulty in 
understanding complex commands, impairment in short and long-term 
memory, impaired judgment, disturbance in motivation and mood and 
difficulty establishing work and social relationships.  He had 
suicidal ideation in the past and had some impaired impulse 
control (walking out on jobs and having arguments with his wife).  
There was also some neglect of personal appearance and hygiene 
and an inability to establish and maintain effective 
relationships.  According to the examiner, the Veteran had 
difficulty in understanding complex commands in that he could not 
follow orders at work.  The Veteran was not an imminent danger to 
himself or others.  

At the Veteran's December 2007 general medical examination, he 
was described as alert and oriented times 3 with normal behavior 
and comprehension, with an appropriate affect and intact memory.  

Since the effective date for the grant of service connection for 
PTSD, the Veteran's PTSD has not been productive of total 
occupational and social impairment.  Regarding the demonstrative 
symptoms, at no point has gross impairment in thought processes 
or communications, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting self 
or others, intermittent inability to perform activities of daily 
living, disorientation to time or place, or memory loss for names 
of close relatives, own occupations, or own name been shown.  In 
this regard, at the Veteran's psychiatric examination, the 
psychiatrist specifically noted that thought process, 
communication, speech, and concentration were normal; the Veteran 
had no delusions, hallucinations, homicidal ideation or suicidal 
ideation; behavior was appropriate; and he was well oriented.  
While the Veteran complained of memory problems, the examiner 
described these problems as moderate and noted that the Veteran 
could not remember his children's birthdays.

The Veteran's impaired impulse control, panic attacks weekly or 
less often, difficulty in understanding complex commands, 
impaired judgment, disturbance in motivation and mood, some 
neglect of personal appearance and hygiene, and inability to 
establish and maintain effective relationships are contemplated 
in the 70 percent rating currently assigned.  The Board notes 
that the Veteran has been employed at times during the course of 
this appeal and is married.  

For the reasons above, the Board finds that the Veteran's PTSD is 
not productive of total occupational and social impairment.  The 
Veteran's disability picture more closely resembles occupational 
and social impairment with deficiencies in most area than total 
occupational and social impairment.  Hence, a rating in excess of 
70 percent is not warranted for PTSD.  See 38 C.F.R. § 4.7.  The 
GAF score assigned in this case, 55-60, reflects more moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers), which supports a finding that a rating in excess of 
70 percent is not warranted.  

B. Gastritis/Esophagitis

The Veteran's gastritis/esophagitis is currently assigned a 30 
percent rating using the criteria found in Diagnostic Code 7346.  

Diagnostic Code 7346 is used for rating hiatal hernias and 
provides a 30 percent rating when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain productive of 
considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2009).  A 60 percent rating is warranted with symptoms 
of pain, vomiting, material weight loss and hematemesis or melena 
with moderate anemia, or other symptoms combinations productive 
of severe impairment of health.  Id.  

Chronic hypertrophic gastritis (identified by gastroscope) 
warrants a 30 percent rating with multiple small eroded or 
ulcerated areas, and symptoms.  38 C.F.R. § 4.114, Diagnostic 
Code 7307 (2009).  With severe hemorrhages, or large ulcerated or 
eroded areas, a 60 percent rating is assigned.  Id.  Ratings 
under Diagnostic Codes 7307 and 7346 cannot be combined with each 
other.  38 C.F.R. § 4.114.  Instead, a single evaluation will be 
assigned under the diagnostic code which reflects the predominate 
disability picture, with elevation to the next higher evaluation 
where the severity of the overall disability warrants such 
elevation.  Id.  

The Veteran reported occasional dysphagia during service.  At the 
time of his separation examination in December 2006, the Veteran 
reported having problems with swallowing and reflux.  The 
examiner noted that the Veteran had a history of gastroesophageal 
reflux disease (GERD)/dysphagia that was controlled with Prilosec 
OTC.

In September 2007, the Veteran went to the emergency room for 
dysphagia.  In 
his November 2007 claim for benefits, the Veteran reported acid 
reflux, pain, 
and a hard time swallowing food.  That same month, the Veteran 
had an esophagogastroduodenoscopy (EGD) performed.  The EGD 
showed esophagitis and gastritis with erosions.  The Veteran's 
symptoms were reportedly better after the EGD, but he still had 
dysphagia.  

The Veteran was afforded a VA contracted general medical 
examination in December 2007.  He reported being diagnosed with 
GERD that did not affect general body health or body weight.  He 
also reported pain, dysphagia, heartburn, epigastric pain, 
scapular pain, arm pain, passing of black-tarry stools, reflux 
and regurgitation of stomach contents and nausea and vomiting.  
The symptoms occurred constantly.  He had no hematemesis.  The 
Veteran had no anemia or malnutrition.  The examiner diagnosed 
gastritis and esophagitis. 

Here, the Veteran does not have severe hemorrhages, or large 
ulcerated or eroded areas; thus a 60 percent rating is not 
warranted based on Diagnostic Code 7307.  

The medical evidence in this case also reflects that the Veteran 
does not have material weight loss, hematemesis, anemia, or other 
symptoms combinations productive of severe impairment of health.  
While the Veteran reported vomiting, melena (black tarry stools) 
and other symptoms, these symptoms more closely resemble 
considerable impairment in health than severe impairment in 
health.  The Veteran reported that he only has nausea and 
vomiting twice per week and that he only had melena one time, 
which was one year ago.  The Veteran reported to the VA examiner 
that this condition does not cause incapacitation and did not 
affect general body health or body weight.  

The Board notes that the Veteran has been represented by counsel 
experienced in VA law since the inception of the claim.  However, 
neither the Veteran nor his attorney responded to the June 2008 
VCAA development letter advising him to submit current evidence 
of increased disability for his service connected conditions.  
Moreover, no specific arguments as to why a higher rating than 
that assigned by the RO is warranted were made.  

In light of the symptomatology reported by the Veteran and the 
findings on physical examination, the Board concludes that the 
Veteran's overall disability picture, including his gastritis 
symptoms, is productive of no more than considerable impairment 
in health.  Thus, a higher rating is not warranted based on 
Diagnostic Code 7346.  Likewise, the rating should not be 
elevated one level as the severity of the overall disability does 
not warrant such elevation.  

C. Migraine Headaches

The Veteran's migraine headaches are currently rated as 30 
percent disabling under Diagnostic Code 8100.  

Under this Code, migraines with very frequent, completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent evaluation.  Migraines with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months are rated as 30 percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009).

During the Veteran's December 2007 general medical examination, 
he reported headaches with extreme pain at the base of the neck 
and behind the eyes.  When the headaches occur, he had to stay in 
bed and was unable to do anything.  He had an average of 3 
headaches per week, lasting for 2 hours.  The examiner diagnosed 
migraine headaches, and noted that the Veteran reported 
photophobia and phonophobia.

Three headaches per week lasting two hours do not represent 
completely prostrating or prolonged attacks.  Moreover, while the 
Veteran reported that he missed time from work occasionally due 
to anxiety, esophagitis and headaches, severe economic 
inadaptability as a result of headaches alone is not shown in 
this case.  

As noted above, there was no response to the June 2008 VCAA 
letter and no evidence of current treatment for his headaches.  
Moreover, no specific arguments as to why a higher rating than 
that assigned by the RO is warranted were made.  

The Board concludes that the medical findings are of greater 
probative value than the Veteran's allegations regarding the 
severity of his headache disorders.  The evidence reflects that 
the Veteran's disability picture more closely resembles the 
criteria for the 30 percent rating, and a higher rating is not 
warranted.

D. Knees

The Veteran's left and right knee disabilities have each been 
assigned 10 percent ratings under Diagnostic Code 5021.  
Diagnostic Code 5021 covers myositis, which is rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5021 (2009).  

Regarding limitation of motion, the Rating Schedule provides for 
ratings of 0, 10, 20, or 30 percent where there is limitation of 
flexion of the leg to 60, 45, 30, or 15 degrees, respectively, 
and for ratings of 0, 10, 20, 30, 40, or 50 percent for 
limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 
degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261 (2009).

For rating purposes, normal range of motion in a knee joint is 
from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. 
§ 4.71, Plate II (2009).

Additionally, the VA General Counsel has held that a claimant who 
has arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under Diagnostic 
Codes 5003 and 5257, cautioning that any such separate rating 
must be based on additional disabling symptomatology.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 
Fed. Reg. 56,704 (1998).  The VA General Counsel has further held 
that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg) may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004).

In May 2006, shortly before the Veteran's discharge from service 
(and the effective date of the award of service connection for 
his knee disabilities), he complained of knee pain.  On 
examination he had a full range of motion with no edema; 
ligaments were intact.  The diagnosis was patellofemoral pain 
syndrome.

When separating from service, the Veteran reported having painful 
knees.  It was noted by an examiner that the Veteran had a 
history of patellar tendonitis.

During the Veteran's December 2007 general medical examination, 
he reported pain, weakness with exertion, stiffness with 
activity, occasional swelling and lack of endurance on exertion.  
He did not have heat, redness, giving way, locking, fatigability 
or dislocation.  

On examination, there was tenderness and guarding of movement of 
the knees.  There was no edema, effusion, weakness, redness, 
heat, or subluxation.  There was also no locking pain, genu 
recurvatum or crepitus.  Flexion and extension were full in both 
knees, with pain at the end points.  Joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  Ligament 
testing was within normal limits for both knees.  X-rays were 
within normal limits.  The examiner diagnosed bilateral patellar 
tendonitis.

The medical evidence shows that the Veteran has full flexion and 
extension of both knees.  Thus, ratings in excess of 10 percent 
are not warranted based on limitation of motion.  X-rays of the 
knees were within normal limits and arthritis is not otherwise 
shown.  Ligament testing was also within normal limits and the 
Veteran had no subluxation of either knee.  Hence, the medical 
evidence is against a finding that the Veteran has instability or 
recurrent subluxation of either knee.  Given the above, separate 
ratings for other impairment of the knees are not warranted.  

Even considering the Veteran's subjective complaints of pain, the 
medical evidence of record does not show any additional 
limitation of motion or functional impairment that would support 
evaluations in excess of the 10 percent ratings presently 
assigned.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see 
also 38 C.F.R. §§ 4.45, 4.59.

Ankylosis of the knee, dislocated semilunar cartilage, and 
impairment of the tibia and fibula are not shown or claimed (X-
rays were performed); thus, the rating criteria relevant to these 
disabilities are not applicable in this case.  

As noted above, there was no response to the June 2008 VCAA 
letter and no evidence of current treatment for his knees.  
Moreover, no specific arguments as to why higher ratings than 
assigned by the RO are warranted were made.  

The Board concludes that the medical findings are of greater 
probative value than the Veteran's allegations regarding the 
severity of his bilateral knee disorders.  Accordingly, the Board 
finds that the preponderance of the evidence is against the claim 
for evaluations in excess of 10 percent for the Veteran's 
bilateral knee disorders.  



E. Sinusitis

The Veteran's sinusitis is currently evaluated as 10 percent 
disabling under Diagnostic Code 6513.  

Diagnostic Code 6513 requires the use of the General Rating 
Formula for Sinusitis, which notes that a noncompensable rating 
is warranted when sinusitis is detected by X-ray only.  A 10 
percent rating is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; three to 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent disability rating is warranted when there 
are three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating, the 
maximum schedular rating, is warranted following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6510 (2009).  The 
note to that provision defines an "incapacitating episode" of 
sinusitis as one that requires bed rest and treatment by 
physician.  Id.

When separating from service, the Veteran reported having no 
sinusitis.  He did report having ear, nose, and throat problems 
described as constant nasal problems.  An examiner noted that the 
Veteran had seasonal allergies controlled with Zyrtec.  

In his November 2007 claim for benefits, the Veteran reported 
excessive congestion.  He was taking an over the counter 
medication for his sinuses.  

During the Veteran's December 2007 general medical examination, 
he reported being diagnosed with recurrent sinusitis.  He stated 
that he had constant sinus problems.  During sinusitis episodes, 
he was not incapacitated; he did experience two non-
incapacitating episodes per year.  He experienced headaches with 
his sinus episodes.  Antibiotic treatment lasting 4 to 6 weeks 
was needed for his sinusitis.  He reported interference with 
breathing through the nose, hoarseness of the voice, and pain.  
He had no purulent discharge from the nose or crusting.  The 
examiner detected no sinusitis on examination.  Sinus X-rays were 
within normal limits.  The examiner diagnosed intermittent 
sinusitis.  There was no finding of bacterial rhinitis.

While the Veteran reports constant sinus problems, he does not 
report constant sinusitis.  Notably, on examination at separation 
from service and on examination in December 2007, no sinusitis 
was detected.  

The Veteran does not contend and the evidence does not show three 
or more incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment or more than six non-
incapacitating episodes per year, the criteria for a higher 30 
percent rating.  Instead, the Veteran reports no incapacitating 
episodes of sinusitis, and two non-incapacitating episodes per 
year, which require antibiotic treatment lasting 4 to 6.  There 
is no medical evidence confirming that he has been prescribed 
antibiotics following service for sinusitis.  As noted above, 
there was no response to the June 2008 VCAA letter requesting 
evidence of current treatment.  Moreover, no specific arguments 
were made as to why higher ratings than assigned by the RO are 
warranted.  

The frequency and severity of the attacks experienced by the 
Veteran fit squarely into the criteria for the currently assigned 
10 percent rating.  The headaches experienced by the Veteran 
during episodes of sinusitis are also contemplated in the 10 
percent rating.  The Board concludes that the medical findings 
are of greater probative value than the Veteran's allegations 
regarding the severity of his sinusitis.  Accordingly, an 
evaluation in excess of 10 percent is not warranted.



F. Lumbar and Cervical Spine

The Veteran's lumbar spine disability is rated as 10 percent 
disabling, as is his cervical spine disability.  Both 
disabilities are rated using the General Rating Formula for 
Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain, stiffness, or 
aching, a 20 percent rating is warranted with forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees, combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, combined range of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour.  
38 C.F.R. § 4.71a (2009).  A 30 percent rating is warranted with 
forward flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  Id.  A 40 
percent rating is warranted with unfavorable ankylosis of the 
entire cervical spine, forward flexion of the thoracolumbar spine 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Id.  

The normal combined range of motion of the cervical spine is 340 
degrees (45 degrees of forward flexion, 45 degrees of extension, 
45 degrees each of left and right lateral flexion, 80 degrees 
each of left and right lateral rotation).  Id., Note 2.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees (90 degrees of forward flexion; 30 degrees each of 
extension, left and right lateral flexion, and left and right 
lateral rotation).  Id., Note 2. 

When separating from service, the Veteran reported no recurrent 
back pain or any back problems.  

During the Veteran's December 2007 general medical examination, 
he reported pain, stiffness, and soreness.  He had no weakness.  
The Veteran reported incapacitating episodes as often as 2 times 
per year, lasting for 2 days; over the past year he had 4 
incidents of incapacitation for a total of 10 days.  

On examination, the Veteran's gait was within normal limits.  
Examination of the cervical and thoracolumbar spine revealed no 
evidence of radiating pain or muscle spasm.  There was tenderness 
to deep palpation.  There was no ankylosis.  Curvature of the 
spine was normal.  There were no signs of intervertebral disc 
syndrome.  X-rays revealed degenerative arthritis of the cervical 
and lumbar spine.  

Range of motion of the cervical spine was full and was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  Range of 
motion of the thoracolumbar spine was full, with pain at 85 
degrees of flexion, 25 degrees of extension and at the end points 
of the other planes.  Joint function of the thoracolumbar spine 
was additionally limited by pain, fatigue, and lack of endurance 
after repetitive use.  The above additionally limited joint 
function by 0 degrees.  Neurological examination of the upper and 
lower extremities showed normal motor and sensory function with 
2+ reflexes.  The examiner diagnosed degenerative arthritis of 
the cervical and lumbar spine.  

The Veteran has full range of motion in all planes of movement 
for the cervical and lumbar spine; his spine is not ankylosed.  
Thus, a higher rating is not warranted based on limitation of 
motion.  The medical evidence also shows that the Veteran has a 
normal gait and spinal contour.  Muscle spasm is absent.  Hence, 
the Veteran's overall disability picture for the lumbar and 
cervical spine does not meet the criteria for higher, 20 percent 
ratings.  

Even considering the Veteran's subjective complaints of stiffness 
and soreness along with his pain, fatigue, and lack of endurance, 
the medical evidence of record does not show any additional 
limitation of motion or functional impairment that would support 
evaluations in excess of 10 percent for his service-connected 
cervical or lumbar spine disabilities.  See DeLuca, 8 Vet. App. 
202; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.

The Board recognizes that disabilities of the spine can also be 
rated based on neurological manifestations or as intervertebral 
disc syndrome (IVDS).  See id., Note 1; 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).  In this case, significant 
neurological symptomatology associated with the service connected 
disabilities and IVDS are not shown.  For example, on examination 
in December 2007, neurological examination of the upper and lower 
extremities showed normal motor and sensory function with 2+ 
reflexes.  The examiner specifically noted that there were no 
signs of IVDS.  Even if the Board considered the Veteran's self-
reported 10 days of incapacitation in the last year as caused by 
one of his service-connected spine disabilities, this would not 
result in a rating higher than 10 percent, as the criteria for a 
20 percent rating for IVDS requires incapacitating episodes 
having a total duration of at least 2 weeks.  See id.  

As noted above, there was no response to the June 2008 VCAA 
letter and no evidence of current treatment for his cervical or 
lumbar spine conditions.  Moreover, no specific arguments as to 
why higher ratings than assigned by the RO are warranted were 
made.  

The Board concludes that the medical findings are of greater 
probative value than the Veteran's allegations regarding the 
severity of his cervical and lumbar spine disorders.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims for ratings in excess of 10 
percent for the cervical and lumbar spine conditions. 

G. Right Shoulder

The Veteran's right shoulder disability is currently assigned a 
10 percent rating under Diagnostic Code 5024.  Diagnostic Code 
5024 covers tenosynovitis, which is rated on limitation of motion 
of the affected parts, as arthritis, degenerative.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5024 (2009).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  The 
medical evidence of record shows that the veteran is right-handed 
and as such, major, as opposed to minor, hand disability ratings 
are applicable.  38 C.F.R. § 4.69 (2009).

Regarding limitation of motion, for the major shoulder, 
limitation of motion at the shoulder level warrants a 20 percent 
rating; limitation midway between side and shoulder level 
warrants a 30 percent rating; and limitation to 25 degrees from 
the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2009).

Other impairment of the clavicle or scapula warrants a10 percent 
for malunion of the clavicle or scapula for the major shoulder.  
Nonunion of the clavicle or scapula without loose movement is 
rated as 10 percent for the major shoulder; nonunion of the 
clavicle or scapula with loose movement is rated as 20 percent 
for the major shoulder.  Dislocation of the clavicle or scapula 
with loose movement is rated as 20 percent for the major 
shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5203. 

Physical examinations in service noted the Veteran suffered a 
clavicle fracture and dislocation in 2002.  On a physical 
examination in July 2003, the history of the clavicle fracture 
and shoulder dislocation were noted, however the condition was 
considered to be not currently disabling.  No subsequent 
treatment for his right shoulder was noted.  When separating from 
service, the Veteran reported having a painful shoulder.  An 
examiner noted that the Veteran had a history of right shoulder 
dislocation with chronic pain.  

During the Veteran's December 2007 general medical examination, 
he reported pain, weakness with activity, stiffness with minimal 
range of motion, occasional swelling, giving way with lifting, 
fatigability with activity and dislocation with lifting.  He did 
not have lack of endurance or locking.  The Veteran's dominant 
hand was identified as the right hand, as he used it to write, 
eat and comb his hair.  

On examination, there was guarding of movement of the right 
shoulder.  There was no edema, effusion, weakness, tenderness, 
redness, heat or subluxation.  Range of motion was full in 
flexion, abduction, and internal and external rotation, with pain 
at the end points.  Joint function was additionally limited by 
pain, fatigue, and lack of endurance after repetitive use.  The 
above limited joint function by 0 degrees.  
X-rays showed no fracture or subluxation, and the joint space was 
intact.  

The private treatment records shortly following service do not 
reflect treatment for his shoulder.  As noted above, there was no 
response to the June 2008 VCAA letter and no evidence of current 
treatment for his right shoulder.  Moreover, no specific 
arguments as to why a higher rating than assigned by the RO is 
warranted were made.  

The Veteran has a full range of motion of his shoulder in all 
planes.  His service treatment records revealed no subsequent 
dislocation or treatment after the reported 2002 injury.  Current 
X-ray was normal.  In his application for benefits, the Veteran 
reported pain in his shoulder, but did not indicate that he 
continues to suffer from dislocation.  There is no current 
evidence of dislocation, subluxation, malunion or nonunion of the 
clavicle.  Thus, a higher rating under Diagnostic Code 5203 is 
not supported by the evidence of record.  Further, a higher 
rating based on limitation of motion under Diagnostic Code 5201 
is not warranted.  Even considering the Veteran's pain, fatigue 
and lack of endurance, the medical evidence of record does not 
show any additional limitation of motion or functional impairment 
that would support an evaluation in excess of the 10 percent 
rating presently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.40 (2009); see also 38 C.F.R. §§ 4.45, 4.59 
(2009).

Ankylosis of the scapulohumeral articulation, and impairment of 
the humerus, are not shown or claimed (X-rays were performed); 
thus, the rating criteria relevant to these disabilities is not 
applicable in this case.  

H. Other Considerations

The Board has also considered whether the Veteran's PTSD, 
gastritis/esophagitis, migraine headaches, right knee patellar 
tendonitis, left knee patellar tendonitis, sinusitis, 
degenerative joint disease of the lumbar spine (status post 
tailbone fracture), degenerative joint disease of the cervical 
spine, or right shoulder rotator cuff injury present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this case there are no exceptional or unusual factors 
with regard to the Veteran's disabilities.  The threshold factor 
for extra-schedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluation for that service-connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extra-schedular 
consideration is not warranted.

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Subject to the provisions governing the award of monetary 
benefits, an effective date of January 6, 2007 for the award of 
erectile dysfunction is granted.

Subject to the provisions governing the award of monetary 
benefits, an effective date of January 6, 2007 for the award of 
special monthly compensation for loss of use of a creative organ 
is granted.
 
Entitlement to an initial rating in excess of 70 percent for PTSD 
is denied.

Entitlement to an initial rating in excess of 30 percent for 
gastritis/esophagitis is denied.

Entitlement to an initial rating in excess of 30 percent for 
migraine headaches is denied.

Entitlement to an initial rating in excess of 10 percent for 
right knee patellar tendonitis is denied.

Entitlement to an initial rating in excess of 10 percent for left 
knee patellar tendonitis is denied.

Entitlement to an initial rating in excess of 10 percent for 
sinusitis is denied.

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine, status post 
tailbone fracture is denied.

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the cervical spine is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of right shoulder rotator cuff injury is denied.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for service connection for bilateral eye 
disorder, fibromyalgia, and sleep apnea, and his claim for an 
initial, compensable rating for kidney stones.

The Veteran asserts that he has amblyopia due to exposure to 
extreme light while on submarine duty and in Iraq.  He also 
contends that he has fibromyalgia and sleep apnea that may be 
caused by his service-connected PTSD.  

Service treatment records show a diagnosis of amblyopia as early 
as February 1998.  There is no diagnosis of fibromyalgia during 
service, although the Veteran did complain of joint pain (and is 
service-connected for several joint disabilities).  Likewise, 
there is no diagnosis of sleep apnea in the service treatment 
records, although the Veteran did report having trouble sleeping 
in 2006.  

In December 2007, the Veteran had a VA contracted eye 
examination.  The examiner diagnosed refractive error, mild 
amblyopia, ocular allergy, and headaches.  The examiner did not 
specify if the amblyopia was a congenital condition and did not 
offer an opinion as to the etiology of amblyopia.  See 38 C.F.R. 
§ 3.303(c) (2009) (noting that congenital or developmental 
defects, refractive error of the eye, and some other specific 
conditions are not disease or injuries within the meaning of 
applicable legislation).  After a December 2007 general medical 
examination, a VA contracted examiner noted that a diagnosis of 
fibromyalgia was not possible because it was a clinical diagnosis 
of exclusion and not possible to be diagnosed in a one-time 
office evaluation.  

In short, no opinion has been obtained regarding whether the 
Veteran's amblyopia is congenital or related to service.  
Moreover, the medical evidence is not sufficient to determine 
whether the Veteran actually has sleep apnea and fibromyalgia, 
and if so whether such disabilities started during service or are 
related to his PTSD.  As such, medical examinations are needed so 
that the appropriate medical opinions can be obtained.   See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that 
VA's duty to assist veterans, pursuant to the VCAA, includes the 
duty to obtain a medical examination and/or opinion when 
necessary to make a decision on a claim).

The Veteran was not provided a VA examination for his service-
connected kidney stones.  As the current severity and extent of 
his kidney stones are unclear, the Board finds that a VA 
examination is necessary in order to fully and fairly evaluate 
his claim for a compensable initial rating.

Since the Board has determined that VA examinations are necessary 
in the instant case, the Veteran is hereby informed that 
38 C.F.R. § 3.326(a) (2009) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 (2009) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim will 
be decided based on the evidence of record.  

The Board also points out that, any decision with respect to the 
claims being remanded may affect the Veteran's claim for a TDIU; 
thus, remand of the TDIU claim is also warranted.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  

Lastly, the Veteran should be asked to identify and provide 
authorization for VA to obtain any relevant, outstanding 
treatment records for kidney stones, bilateral eye disorder, 
fibromyalgia, and sleep apnea, and any relevant records 
pertaining to his claim for a TDIU.  Additionally, the Board 
notes that the Veteran's employer, CACJ, reported that the 
Veteran was still active as of August 2008.  The Veteran should 
be asked to submit any evidence he has to show that he is not 
employed, and was not employed since March 2008 (e.g., tax 
records, social security earning statements, letter from previous 
employer).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information 
and authorization to obtain any relevant, 
outstanding treatment records for his kidney 
stones, bilateral eye disorder, fibromyalgia, 
and sleep apnea, and any relevant records 
pertaining to his claim for a TDIU.  Any 
identified records which are not duplicates 
of those contained in the claims file should 
be requested. 

2.  Ask the Veteran to provide any evidence 
he has to support his contention that he is 
not currently employed, and proof that he was 
not gainfully employed since March 2008 
(e.g., tax records, social security earning 
statements, letter from previous employer).  

3.  Schedule the Veteran for a VA sleep 
disorder examination (miscellaneous 
respiratory disorders worksheet) to determine 
whether the Veteran has sleep apnea, and to 
obtain an opinion as to whether such is 
possibly related to service.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All necessary tests should 
be conducted and the results reported.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate whether the Veteran suffers 
from sleep apnea.  If so, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
sleep apnea (1) arose during service or is 
otherwise related to service; (2) is caused 
by or the result of PTSD, or (3) is 
aggravated (permanently made worse beyond 
normal progress) by PTSD.  In the case of 
aggravation, the examiner should quantify the 
baseline level of sleep apnea and the degree 
the PTSD aggravates the sleep apnea.

A rationale for all opinions expressed should 
be provided.

3.  Schedule the Veteran for a VA 
fibromyalgia examination to determine whether 
the Veteran has fibromyalgia, and to obtain 
an opinion as to whether such is possibly 
related to service.  The claims folder should 
be made available to and be reviewed by the 
examiner in conjunction with the examination.  
All necessary tests should be conducted and 
the results reported.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate whether the Veteran meets the 
diagnostic criteria for fibromyalgia.  If so, 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
fibromyalgia (1) arose during service or is 
otherwise related to service; (2) is caused 
by or the result of PTSD, or (3) is 
aggravated (permanently made worse beyond 
normal progress) by PTSD.  In the case of 
aggravation, the examiner should quantify the 
baseline level of fibromyalgia and the degree 
the PTSD aggravates the fibromyalgia.

A rationale for all opinions expressed should 
be provided.

4.  Schedule the Veteran for a VA eye 
examination to determine the nature of any 
bilateral eye disability to include 
amblyopia, and to obtain an opinion as to 
whether such is possibly related to service.  
The claims folder should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted and the 
results reported.  Following review of the 
claims file and examination of the Veteran, 
the examiner should comment on whether any 
diagnosed eye disability is a congenital 
defect or refractive error.  For any eye 
disorder that is not a congenital defect or 
refractive error, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current disability of the 
eye arose during service or is otherwise 
related to service.  A rationale for all 
opinions expressed should be provided.

5.  Schedule the Veteran for a VA 
genitourinary examination to determine the 
current extent of his kidney stones.  The 
claims folder must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  All necessary tests 
should be performed and the results reported.

The examiner should comment on whether the 
Veteran requires diet therapy, drug therapy, 
or invasive or non-invasive procedures for 
kidney stones, and the frequency and duration 
of such drug therapy or procedures.  The 
examiner is also asked to address the 
frequency of any kidney stones.

6.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed and the 
claims readjudicated, to include the claim 
for a TDIU.  If any benefit sought on appeal 
remains denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


